Garland, J.
The defendant is sued on his promissory note for $898 33J, with ten per cent interest, per annum, and for the costs of protest. In his answer, he admits his signature, but alleges that there has been a failure of consideration. He avers, that *23the note was given to secure one of the payments of the price of a tract of land, which he purchased at the probate sale of the estate of James P. Hearsey ; and that he has been disquieted in his possession of said land. He states, that two suits have been brought against him to recover a part or all of the land, one of which is still pending; and that he is afraid he will be again disquieted. He asks for a dismissal of the suit; but, in case of judgment, prays that the plaintiff may be compelled to give security, that he shall be indemnified in case of disquietude or eviction.
The plaintiff gave in evidence the note and protest; whereupon the defendant introduced the petition of Benjamin Williams and others against himself, which was filed in November, 1841, but to which no answer appears ever to have been made. With this paper are filed various documents, purporting to be the title papers under which Williams and others claim. In this petition, 275 acres of land are claimed, being part of a grant of one thousand arpents made to Pedro Robin Delogny, by Governor Gayoso, in January, 1799, of which, it is alleged, the defendant is in possession. The documents show that there was a survey of a grant to Delogny, made by Don Carlos Trudeau. There is also a plat of a survey made by J. C. Kneeland, in 1810, of275 acres of the aforesaid land, in connection with other tracts; but what right Williams and his co-plaintiffs have to this quantity, we are not informed. In the petition it is stated, that the ancestor of Williams and others, claims through Isaac Johnson, at whose probate sale he purchased; but no sale is produced. Several witnesses were examined, who have spoken about the Pine Bluff and Pinchy tracts of land, of their boundaries and various occupants; but none of them explain how the.lands claimed by Williams and others interfere with the tract in possession of the defendant, purchased from Hearsey’s estate.
The District Judge after hearing the parties and witnesses, gave a judgment for the plaintiff, from which the defendant prosecutes this appeal, as no security was ordered to be given. The defendant has not convinced us that the Judge erred. He has not shown a reasonable ground for apprehending an eviction from the premises sold to him..

Judgment affirmed.